Citation Nr: 1035509	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-04 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a thoracic spine 
disability, including arthritis and degenerative disc disease, to 
include as secondary to a service-connected low back strain.  


REPRESENTATION

Veteran represented by:	Roger W. Rutherford, Attorney


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1975 to October 1978 
and from April 1987 to January 1993.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 decision by the Department of Veterans 
Affairs (VA) Nashville, Tennessee Regional Office (RO). 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.


REMAND

This case was previously before the Board in June 2009.  At that 
time, the Board denied the Veteran's claim, finding both that the 
Veteran's claimed thoracic spine disability was not incurred in 
or aggravated by his active service, nor was it proximately due 
to or aggravated by his service-connected low back strain. 

This case has now returned to the Board pursuant to an April 2010 
Joint Motion for Remand.  In that Joint Motion, the parties 
identified four problems with the previous Board decision: first, 
that the Board considered evidence that was not considered 
previously by the RO without obtaining a waiver from the Veteran 
or his representative; second, that the Board did not adequately 
address the probative value of potentially favorable evidence; 
third, that the Board did not adequately address the adequacy of 
an examiner's opinion from a September 2008 VA examination; and 
fourth, that the Board did not adequately address the credibility 
and competency of the lay statements associated with the claims 
file.

In examining the issues highlighted by the Joint Motion, the 
Board believes that it could adequately address the second and 
fourth problems without need for a remand.  The first and third 
concerns, however, require that the Board remand the claim in 
order to rectify the identified problems.  

The first enumerated problem - that the Board considered evidence 
not previously considered by the RO without first obtaining a 
waiver - can be easily rectified.  After the RO completes the 
development ordered herein, it should consider this new evidence 
when readjudicating the Veteran's claim.  

The third enumerated problem - regarding the equivocation 
inherent in the September 2008 examiner's opinion - can be 
rectified by obtaining a clarification from that examiner or by 
obtaining a new opinion altogether.  In opining on the Veteran's 
thoracic spine disability, the examiner stated the following:

The Veteran seems to have sustained a strain injury in 
1994.  His MRI from 1997 shows more or less age 
appropriate changes including some mild osteophytic 
changes and small disc bulges without herniation or 
protrusion.  His xrays have been negative since for 
arthritis.  I feel that the Veteran had moderate pain 
around the time of his injury and currently has 
significantly debilitating pain, so the pain has 
progressed.  I am unable to say whether this is really 
due to the natural course of back pain or whether the 
strain in 1994 may have exacerbated his prior back 
pain from 1977 and perhaps decompensated him enough to 
cause some mild arthritic changes.  I suspect that it 
is less likely as not that the back strain aggravated 
his arthritis.  

The Board recognizes the equivocation in this opinion, and thus 
on remand, seeks to obtain an opinion that is clearer as to the 
etiology of the Veteran's thoracic spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain an opinion as to the 
etiology of the Veteran's thoracic spine 
disability, including his arthritis and 
degenerative disc disease.  

If possible, the claims folder should be 
returned to the VA examiner who conducted the 
September 2008 examination, or if he is not 
available to another appropriate examiner.  
If  the examiner determines that it is not 
possible to offer an opinion without 
scheduling the Veteran for an examination, 
then such an examination should be provided.

The claims file should be made available for 
review and a complete rationale for any 
opinion advanced should be provided.  If an 
opinion cannot be formed without resorting to 
mere speculation, the examiner should so 
state and provide a reason for such 
conclusion.  After a review of the record 
(and, if need be, an examination of the 
Veteran), the examiner should address the 
following questions:

a)  Is it at least as likely as not (e.g., a 
50 percent probability or greater) that the 
Veteran's thoracic spine disability was 
caused by or otherwise the result of an in-
service back injury or any other in-service 
event?  

b)  If the answer to (a) is negative, then is 
it at least as likely as not that the 
Veteran's thoracic spine disability was 
caused by or is proximately due to his 
service-connected low back strain?  

c)  Was the Veteran's thoracic spine 
disability aggravated by his low back strain?  
If aggravation is found, the examiner should 
identify the baseline level of severity of 
the thoracic spine disability, pointing to 
medical evidence before the onset of 
aggravation or the earliest medical evidence 
created at any time between the onset of 
aggravation and the current level of 
severity.  In addressing the aggravation 
question, the examiner should also identify 
any impairment which is due to the natural 
progression of the disease.

2.  After the requested development has been 
completed and any action that logically flows 
from the development has been undertaken, the 
RO should readjudicate the Veteran's claim.  
In that readjudication, the RO is 
specifically instructed to consider all 
evidence added to the claims file since its 
previous November 2008 Supplemental Statement 
of the Case.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


